DETAILED ACTION
This office action is in response to Applicant’s submission filed on 5 January 2022.     THIS ACTION IS FINAL.


Status of Claims

Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.
.
Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception

Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to claims 1-7,
(Independent claim) 
With regards to claim 1, the claim recites method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, in part, recites “….determining a number of channels (N) between a network input and a network output; constructing N lookup tables, each table matched to a respective channel; and pruning filters in the convolutional neural  network to create a shortcut between the network input and the network output based on the N lookup tables” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example,  “determining”, “constructing”, “pruning” in the limitation citied above could be performed by a human mind (e.g., a human data analyst could analyze data to prepare data processing models with multiple lookup Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  The claim does not include additional elements to integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-7 are dependent on claim 1 and include all the limitations of claim. Therefore, claims 2-7 recite the same abstract ideas. 
With regards to claims 2-7, the claims recite additional process for handling data processing models, which 
With regards to claims 8-12,
(Independent claim) 
With regards to claim 8, the claim recites method, which falls into one of the statutory categories.
2A – Prong 1: Claim 8, in part, recites “…. determining a number of channels (N) between a network input and a network output: constructing N lookup tables, each lookup table matched to a respective channel: merging the channels between the network input and the network output;  5categorizing N channel data flows; and pruning filters by categorized N channel data flows” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example,  “determining”, “constructing”, “merging”, “categorizing”, “pruning” in the limitation citied above could be performed by a human mind (e.g., a human data analyst could analyze data to prepare data processing models with multiple lookup tables), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 9-12 are dependent on claim 8 and include all the limitations of claim. Therefore, claims 9-12 recite the same abstract ideas. 
With regards to claims 9-12, the claims recite additional process for handling data processing models, which under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.
With regards to claims 13-15,
(Independent claim) 
With regards to claim 13, the claim recites method, which falls into one of the statutory categories.
2A – Prong 1: Claim 13, in part, recites “…. determining a plurality of groupings of filter elements within a set of related filters; determining a weight of each of the plurality of groupings of filter elements: determining a mask based on the weight; and pruning the plurality of groupings of filter elements based on the mask in each of the 20 set of related filters” (mental process), as drafted, is a  under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example,  “determining”, “pruning” in the limitation citied above could be performed by a human mind (e.g., a human data analyst could analyze data to prepare data processing models with multiple lookup tables), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  The claim does not include additional elements to integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 14-15 are dependent on claim 8 and include all the limitations of claim. Therefore, claims 14-15 recite the same abstract ideas. 
With regards to claims 14-15, the claims recite additional process for handling  under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.
With regards to claims 16-20,
(Independent claim) 
With regards to claim 16, the claim recites method, which falls into one of the statutory categories.
2A – Prong 1: Claim 13, in part, recites “…. determining a plurality of groupings of filter elements within a set of related filters; determining a weight of each of the plurality of groupings of filter elements: determining a mask based on the weight; and pruning the plurality of groupings of filter elements based on the mask in each of the 20 set of related filters” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example,  “determining”, “pruning” in the limitation citied above could be performed by a human mind (e.g., a human data analyst could analyze data to prepare data processing models with multiple lookup tables), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  The claim does not include additional elements to integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 17-20 are dependent on claim 8 and include all the limitations of claim. Therefore, claims 17-20 recite the same abstract ideas. 
With regards to claims 17-20, the claims recite additional process for handling data processing models, which under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.




Response to Argument

Applicant’s arguments filed 5 January 2022 has been fully considered but they are not fully persuasive. 
Regarding 101 rejections, Applicant argued that (p.8) “The method allows the processing precision of the various computational stages .. the disclosed mixed precision mechanism is able to achieve higher computational precision when compared to pure interger implementation … Therefore, the invention improved multipl aspects of the technology througho a practical application”
Examiner replies: The invention claimed is directed to data model simplification which can be performed by human using paper & pen with possible aid of calculators.  Improving the precision and efficiency of an abstract model processing is still an abstract idea.  There is no additional element showing integration into a practical application.  The 101 rejections are maintained.   See 101 rejection section for more detailed analysis.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128